Dear Ms. Delamar:
Our office is in receipt of your opinion request in which you ask if the Bastrop City Court is exempt from filing fees when filing Bond Forfeiture Judgments in the Mortgage Records of the District Court. LSA-R.S. 13:4521 states, in pertinent part, as follows:
 § 4521. State and its subdivisions, boards, and commissions not required to pay court costs; exceptions
      A. (1) Except as provided in R.S. 13:5112, R.S.  19:15 and 116, and R.S. 48:451.3, and as hereinafter provided, neither the state, nor any parish, municipality, nor other political subdivision, public board, or commission, nor any officer or employee of any such governmental entity when acting within the scope and authority of such employment or when discharging his official duties shall be required to pay court costs in any judicial proceeding instituted or prosecuted by or against the state, or any such parish, municipality, or other political subdivision, board, or commission, in any court of this state or any municipality of this state. . .
*      *      *
      B. It shall be the duty of the exempted entities set forth above to assist in the collection of court costs due by the opposing litigants by requesting the court in question to tax costs in accordance with the provisions of Article 1920 of the Code of Civil Procedure. In this regard the entities are authorized to and shall withhold any court costs due by the opposing litigants, from any settlement payment to the said parties, and shall forward said costs to the clerk of court.
      C. This Section shall have no application to stenographers' costs for taking testimony.
The Bastrop City Court, as part of the Louisiana Judicial system, is considered part of "the state", and thus is entitled to an exemption of costs of court.
In your letter, you mention LSA-R.S. 13:5112, entitled "Suits against the state or political subdivisions; court costs; interest", states, in pertinent part, as follows:
      B. . . . neither the state nor any department, board, commission, agency, or political subdivision thereof shall be required to pay any such award of court costs, pursuant to this Section, until the judgment rendered against the state, department, board, commission, agency, or political subdivision shall become final and definitive. . . In the parish of Jefferson, the provisions of this Section shall not exempt the state or any department, board, commission, agency or political subdivision thereof, other than the parish governing authority of Jefferson Parish which shall be so exempt, from paying any conveyance or mortgage recordation fees ordinarily and customarily charged by the clerk of court.
The above cited statute refers to suits against the state or a political subdivision. Bond forfeiture judgments are not "judgments against the state", and thus do not fall within the exemption as above in LSA-R.S. 13:5112. Note also that the above statute only defers payment until a judgment is definitive. The Jefferson Parish exception implies an exemption of conveyance and mortgage recordation fees to the state in other parishes.
LSA-R.S. 15:85 entitled "Forfeiture; procedure; notice; and collection" states in part:
      All bonds taken to secure the appearance of any person before any court executed in the state of Louisiana shall be forfeited and collected as follows:
*      *      *
      (4) Recordation of judgment. After mailing notice of the signing of the judgment of bond forfeiture, the district attorney shall cause the judgment to be recorded in every parish in which he thinks the recordation is proper. Every such recordation shall be without cost and shall operate as a judicial mortgage against the defendant and all his sureties.
Note that this statute refers to appearance bonds and is an exemption for the district attorney.
Finding no other statutes specifically regarding bond forfeiture filing costs, it is our opinion that LSA-R.S. 13:4521, as stated above, is applicable and that the Bastrop City Court is exempt from such costs.
We hope this opinion sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                               By: ______________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI:JRW:glb
Attachment(s)